                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BILLY D. MCCOY                                                                          PLAINTIFF

V.                               NO. 4:20CV00749 BRW-JTK

COMMISSIONER of
SOCIAL SECURITY ADMINISTRATION                                                       DEFENDANT

                                              ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Jerome T. Kearney. No objections have been filed. After careful consideration,

the Court concludes that the Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court=s findings in all respects. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT this case is REMANDED pursuant to sentence

four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       DATED this 21st day of May, 2021.



                                               Billy Roy Wilson__________________
                                               UNITED STATES DISTRICT JUDGE
